The offense is murder; the punishment confinement in the penitentiary for 99 years.
The record is before us without any statement of facts. Two bills of exception are brought forward wherein it is alleged that the court erred in certain particulars in submitting the law to the jury. It is not made to appear by the record that appellant timely filed his written exceptions to the court's charge. Moreover, if the record disclosed that appellant had filed such exceptions in the time and manner provided by law, the questions raised would present no matter for review in the absence of a statement of facts. *Page 603 
Appellant was not given the benefit of the indeterminate sentence law. Article 775 Cow. C. P. 1925. The sentence is reformed to condemn appellant to confinement in the penitentiary for not less than two nor more than 99 years.
As reformed, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.